For syllabus, see Johnson v. Crick, ante, p. 388.
No appearance in behalf of Respondent. *Page 391 
The issues in this case are the same as those in Johnson v.Crick, ante, p. 388, 26 P.2d 359, this day decided. Apparently plaintiff's injuries, upon which her complaint is founded, were received in the accident described in the Johnson complaint. As in that cause, the district court of Silver Bow county denied the application of defendant Trippet for a change of venue to Jefferson county.
On the authority of Johnson v. Crick the order is reversed and the cause remanded to the district court of Silver Bow county, with directions to set aside the order denying defendant's motion for change of venue and to enter an order granting the same. Remittitur forthwith.
ASSOCIATE JUSTICES ANGSTMAN, MATTHEWS, STEWART and ANDERSON concur.